UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1897



DELORES A. FRYE,

                                              Plaintiff - Appellant,

          versus


PULTE CORPORATION; PULTE HOME CORPORATION,
d/b/a Stoneridge Builders and Developers,

                                           Defendants - Appellees,

          and


STONERIDGE BUILDERS AND DEVELOPERS,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-905-A)


Submitted:   November 8, 2001          Decided:     November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Delores A. Frye, Appellant Pro Se. Steven William Ray, Michelle B.
Radcliffe, RAY & ISLER, P.C., Vienna, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Delores A. Frye appeals from the district court’s order deny-

ing her Fed. R. Civ. P. 60(b) motion.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Frye v. Pulte Corp., No. CA-00-905-A (E.D. Va. filed June 21, 2001;

entered June 22, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2